 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   UNITED STATES OF AMERICA,                                  Case No. 2:19-cr-00268-JAD-DJA
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   JAMES REDMOND,
 8                  Defendants.
 9

10          Before the Court is Defendant James Redmond’s Motion for Temporary Release Under 18
11   U.S.C. 3142(i) Due to COVID-19 Pandemic (Expedited Hearing Requested). ECF No. 22. The
12   Court has reviewed the Motion and notes that Defendant refers to Judge Weksler’s General Order
13   Effective March 22, 2020. However, Defendant does not comply with that part of the Order
14   directing a defendant seeking release under 3142(i) to provide any medical records in support of the
15   conditions identified. This failure deprives the Court of its ability to meaningfully evaluate the
16   medical claims made and whether those claims, weighed in light of the potential health risks posed
17   by COVID-19, have a bearing on the Court’s consideration of whether there are conditions of release
18   that will reasonably assure the appearance of Defendant. Further, Defendant should address how his
19   release will provide him to better access health care and/or less exposure to potential illness.
20          Accordingly,
21          IT IS HEREBY ORDERED that Defendant shall provide a copy of medical records that
22   support the conditions identified in his Motion, if any, in camera, to the Court for its consideration
23   no later than 12 noon on March 31, 2020.
24          IT IS FURTHER ORDERED that Defendant may otherwise supplement his Motion with the
25   additional information suggested above no later than 12 noon on March 31, 2020.
26          IT IS FURTHER ORDERED that Defendant shall provide notice to the Court regarding
27   whether he consents to appear by videoconference no later than the end of day on Mach 31, 2020.
28
                                                       1
 1          IT IS FURTHER ORDERED that the United States Attorney’s Office shall file a response

 2   to Defendant’s Motion, if any, no later than April 3, 2020.

 3          IT IS FURTHER ORDERED that the Court shall hear this matter on April 7, 2020, at 11:30

 4   a.m. in Courtroom 4B. Counsel for Defendant and for the Government shall appear in person in

 5   Courtroom 4B unless the Court has developed a process by which multiple videoconference feeds

 6   are available at the same time.

 7          DATED: March 24, 2020

 8

 9
                                                  ELAYNA J. YOUCHAH
10                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
